— Motion to declare appeal timely denied; cross motion to dismiss appeal denied and extension of time to perfect granted. Memorandum: There *1077is no authority for a motion "declaring that an appeal is timely taken”. Insofar as plaintiff's opposition to the motion may be considered as a cross motion to dismiss the appeal, it must be denied. Plaintiff has failed to show that, when a copy of the order appealed from was mailed to defense counsel on October 4, 1991, it was accompanied by a notice of entry (see, CPLR 5513). Present — Boomer, J. P., Pine, Balio, Lawton and Davis, JJ.